Exhibit 10.3

 

FIRST AMENDMENT TO THE

 

EMPLOYMENT AGREEMENT BETWEEN
FIRST BUSEY CORPORATION
AND CHRISTOPHER SHROYER

 

WHEREAS, First Busey Corporation (“First Busey”) has succeeded to that certain
Employment Agreement by and between CHRISTOPHER SHROYER (the “Executive”) and
Main Street Trust, Inc. dated July 31, 2007 (the “Agreement”);

 

WHEREAS, First Busey and the Executive desire to amend certain provisions of the
Agreement in order to bring such provisions into compliance with the applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (and
guidance issued thereunder) (collectively referred to herein as “Section 409A”);

 

WHEREAS, the parties desire to amend the attorneys’ fees provisions of the
Agreement; and

 

WHEREAS, the parties desire to amend the Agreement on the terms hereinafter set
forth.

 

NOW, THEREFORE, BE IT RESOLVED for good and valuable consideration, including
the benefit to the parties of complying with the requirements of Section 409A,
the sufficiency of which is agreed and acknowledged by the parties hereto,
effective as of the 23rd day of December, 2008, the Agreement be and is hereby
amended in the following particulars:

 

1.             The following sentence shall be added following the last sentence
of subsection 3(b) Discretionary Performance Bonus:

 

“Payment of such bonus(es) will be made as soon as practicable, but in no event
later than two and one-half (2½) months following the end of the calendar year
in which earned.”

 

2.             The following sentence shall be added following the last sentence
of subsections 3(e) Club Membership and 3(f) Reimbursement of Expenses:

 

“Such reimbursement payments will be made as soon as practicable, and when
taxable to Executive, shall be made in no event later than two and one-half (2½)
months following the end of the year in which the corresponding expenses are
incurred.”

 

3.             The following sentence shall be added as an introductory
paragraph in Section 4, before subsection (a):

 

“Executive’s employment during the term of this Agreement may be terminated by
First Busey or Executive without any breach of this Agreement

 

--------------------------------------------------------------------------------


 

only under the circumstances described in this Section 4 (where such termination
constitutes a “separation from service” pursuant to Code Section 409A of the
Internal Revenue Code of 1986 as amended (and guidance issued thereunder)
(“Section 409A”)), other than the termination of this Agreement pursuant to
Sections 4(e) and 4(f).”

 

4.             The last sentence of Section 4(g)(iv) of the Agreement is amended
by adding the following to the end thereof:

 

“; provided, however, that any such specification by First Busey or Executive
shall not be effective where it would result in an imposition of any additional
income tax under Section 409A.”

 

5.             The first sentence of Section 4(i) of the Agreement is amended by
replacing with phrase “defined under Code Section 409A(a)(2)(B)” with the phrase
“as defined herein.”

 

6.             Section 4(i) of the Agreement is amended by adding the following
to the end thereof:

 

“The term “Specified Employee” shall mean any person who holds a position with
First Busey of senior vice president or higher and has compensation greater than
that stated in Code Section 416(i)(1)(A)(i). The determination of whether the
Executive is a Specified Employee will be based upon the 12-month period ending
on each December 31st (such 12-month period is referred to below as the
“identification period”).  If Executive is determined to be a Specified Employee
during the identification period he shall be treated as a Specified Employee for
purposes of this Agreement during the 12-month period that begins on the
April 1st following the close of such identification period.  For purposes of
determining whether Executive is a Specified Employee under Code Section 416(i),
compensation shall mean Executive’s W-2 compensation as reported by First Busey
for a particular calendar year.”

 

7.             Section 8 of the Agreement is amended by adding the following as
Section 8(h):

 

“(h)         Section 409A.

 

(i)            To the extent that any of the terms and conditions contained
herein which were modified by the First Amendment (the “Amendment”) constitute
an amendment or modification of the time or manner of payment under a
non-qualified deferred compensation plan (as defined under Code Section 409A
(and the guidance issued thereunder) (collectively referred to herein as “Code
Section 409A”)), then to the extent necessary under the transitional guidance
under Internal Revenue Service Notice 2007-86, this Agreement, as amended by the
Amendment, constitutes an amendment to, and a new election under, such deferred
compensation plan, in order to properly modify the time or manner of payment
consistent with such guidance.

 

(ii)           It is intended that the Agreement shall comply with the
provisions of Section 409A and the Treasury regulations relating thereto

 

2

--------------------------------------------------------------------------------


 

so as not to subject Executive to the payment of additional taxes and interest
under Section 409A.  In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Section 409A would result in the Executive being subject to payment of
additional income taxes or interest under Section 409A, the parties agree to
amend the Agreement to maintain to the maximum extent practicable the original
intent of the Agreement while avoiding the application of such taxes or interest
under Section 409A.”

 

8.             Section 7(e) is amended to read as follows:

 

“(e)         Prevailing Party Legal Fees. Should either party initiate any
action or proceeding to enforce this Agreement or any provision hereof, or for
damages by reason of any alleged breach of this Agreement or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party in connection with such action or proceeding; provided, that
reasonable attorneys’ fees shall be limited to the fees of the last attorney to
represent the party and to the lesser of the fees incurred as a result of the
reasonable hourly rate of the attorney or any contingent or other arrangement
for the payment of legal fees.  The payment, if any, of costs and expenses to
Executive under this Section 8(e) shall be made no later than two and one-half
(2½) months following the end of the year in which a final adjudication is made
in the action.”

 

[Signature page to follow]

 

3

--------------------------------------------------------------------------------


 

All other provisions of the Agreement remain as written.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above set forth.

 

 

FIRST BUSEY CORPORATION

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ DAVID B. WHITE

 

/s/ CHRISTOPHER SHROYER

 

Name

David B. White

 

Chris Shroyer

 

Title

COO

 

 

 

4

--------------------------------------------------------------------------------